IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2009

                                     No. 08-41357                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



SYLVESTER J HOFFART, Individually and as Guardian of the
Person and Estate of Louise T Hoffart

                                                   Plaintiff - Appellant
v.

BOB HERMAN, District Attorney Washington County Oregon; JANELLE
FACTORA WIPPER, Deputy District Attorney Washington County Oregon

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:08-CV-46


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Sylvester Hoffart appeals the district court’s dismissal of his claims
against District Attorney Bob Herman and Deputy District Attorney Janelle
Factora Wipper (the “Oregon Prosecutors”). We AFFIRM.
       While Hoffart’s complaint is sketchy, we can discern that he contends that
he and Louise Hoffart were victimized by Hal Wiggins and others in violation of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-41357

Oregon statutes. He complained to the Oregon authorities, but Wipper declined
to prosecute for various reasons Hoffart contends are false. He contends that
Wipper’s declination to prosecute and alleged false statements she made, as well
as her refusal to respond to further inquiries from Hoffart, constitute a further
victimization of the Hoffarts in violation of Oregon law.
      It is unclear why this action was brought in the Eastern District of Texas,
and the Oregon Prosecutors challenged personal jurisdiction and venue. They
also claimed absolute prosecutorial immunity. The district court dismissed the
case and certified its judgment as a final judgment as to the Oregon Prosecutors
under Federal Rule of Civil Procedure 54(b).
      We need not reach the questions of personal jurisdiction and venue
because we agree that Hoffart’s claims – all stemming from the discretionary
decision not to prosecute – are barred by absolute prosecutorial immunity under
both federal and Oregon law. Van de Kamp v. Goldstein, 129 S. Ct. 855 (2009);
Imbler v. Pachtman, 424 U.S. 409, 431 (1976); O R. R EV. S TAT. § 30.265(3)(c);
Tennyson v. Children’s Servs. Div., 775 P.2d 1365 (Or. 1989). We also agree that
the motion to disqualify the Oregon Attorney General as counsel in the district
court was mooted by its dismissal of the case against these defendants.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2